        Case 4:15-cv-00951-MAK Document 502 Filed 12/08/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JOEL SNIDER                                  : CIVIL ACTION
                                             :
                     v.                      : NO. 15-951
                                             :
PENNSYLVANIA DEPT. OF                        :
CORRECTIONS, et al.                          :

                                          ORDER

       AND NOW, this 8th day of December 2020, upon considering the Unified Judicial System

of Pennsylvania’s Motion to dismiss (ECF Doc No. 316), Plaintiff’s Response (ECF Doc. No. 456

and as revised at ECF Doc. Nos. 468, 470, 472), and the Unified Judicial System’s Reply (ECF

Doc. Nos. 460, 461), consistent with our obligations under 28 U.S.C. § 1915, and for reasons in

the accompanying Memorandum, it is ORDERED the Unified Judicial System of Pennsylvania’s

Motion (ECF Doc No. 316) is GRANTED and we dismiss the Unified Judicial System of

Pennsylvania.




                                                   ______________________
                                                   KEARNEY, J.
